Citation Nr: 0719400	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from March 1944 to May 1946 
and from May 1947 to May 1949.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  

On December 29, 2005, the Board issued a decision which 
denied entitlement to service connection for PTSD.  The 
veteran then filed an appeal with the U.S. Court of Appeals 
for Veterans Claims (Court).  On November 8, 2006, a Joint 
Motion for Remand was filed, which requested that the case be 
remanded to the Board for further consideration.  On November 
15, 2006, the Court issued an Order remanding the case to the 
Board for action consistent with the Joint Motion.  Copies of 
the Joint Motion and the Court's Order have been placed in 
the claims folder.

Pursuant to a December 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 
38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As noted above, the Board had issued a decision denying the 
veteran's claim for entitlement to service connection for 
PTSD in December 2005.  The Board had concluded that the 
claim for PTSD had to be denied because there was no credible 
medical diagnosis of this condition in the record.  This 
conclusion was based upon the findings from a January 2005 VA 
examination, which had been based on the examiner's physical 
examination, and on the knowledge and skill of that examiner 
in analyzing the data.  However, the Joint Motion found that 
the VA examination was flawed because the opinion provided 
was based on an inaccurate factual premise, and therefore had 
no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). 

The Joint Motion stated, for example, that the VA examiner 
had said that the file had been reviewed, and the examiner 
stated that there had been no psychometric testing available 
for review and that none had been administered during the 
interview.  The examiner had also said that the veteran had 
not sought any treatment for his symptoms.  Based on this, 
the examiner had not diagnosed PTSD.  However, the record 
shows that the veteran had indeed sought treatment for his 
symptoms and had had psychometric testing done three months 
prior to the VA examination.  The January 2005 VA examination 
had failed to address this evidence.  Based on this failure, 
the VA examination was rendered inadequate and the opinion 
insufficient.

The Joint Motion also found that the Board's decision was 
inadequate in its discussion of the veteran's treatment 
records, particularly a November 2004 VA psychology 
assessment, which had diagnosed PTSD.  It was commented that 
the Board had not fully discussed why this diagnosis had not 
been based on the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) (4th ed. 1994).  This failure was of 
concern since the note had indicated parenthetically that the 
DSM-IV had been relied upon.  This suggests that the 
psychologist had considered the DSM-IV criteria.  However, 
the Board had failed to address why this diagnosis was not 
sufficient.

Based upon the above, the Board finds that another VA 
examination, which takes into consideration all the evidence 
of record, to specifically include the November 2004 
treatment note and the results of any psychometric testing, 
is required in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a psychiatric 
examination.  The claims folder, to 
include the service medical records and 
all personnel records, must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  A complete rationale for any 
opinions proffered must be provided.

a.  The examiner should review all the 
VA treatment records, particularly the 
November 2004 psychology assessment and 
the results of any psychometric testing 
in the record, prior to rendering a 
diagnosis.

b.  After examining the veteran and 
conducting any special studies deemed 
necessary, to include but not limited 
to, additional psychometric testing, 
the examiner should provide a 
definitive diagnosis of any and all 
psychiatric disorders present.

c.  Specifically, it must be determined 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the veteran the 
veteran has PTSD related to his 
military service, or whether such a 
diagnosis is unlikely (i.e., less than 
a 50/50 degree of probability).

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

2.  After the above-requested development 
has been completed, the veteran's claim 
for entitlement to service connection for 
PTSD should be readjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


